51 F.3d 280
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronald JOHNSON, Plaintiff-Appellant,v.CITY AND COUNTY OF SAN FRANCISCO;  United Public EmployeesUnion, Local 790, Defendants-Appellees.
No. 94-15785.
United States Court of Appeals, Ninth Circuit.
Submitted March 21, 1995.*Decided March 27, 1995.

Before:  SNEED, POOLE, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Ronald Johnson appeals pro se the district court's rulings regarding a settlement agreement he reached with the City and County of San Francisco.  We dismiss the appeal for lack of jurisdiction.


3
On September 23, 1993, Johnson entered into a settlement agreement with the City in which he stipulated to the dismissal of his pending suits against the City.  He subsequently sought to challenge how funds were to be disbursed under the agreement.  The district court entered an order approving the agreement and concluding that settlement payments were subject to debt collection on March 16, 1994.  Johnson did not file a notice of appeal until May 2, 1994.  This was clearly more than 30 days after entry of the order Johnson seeks to appeal.  As such, it was untimely.  Fed.R.App.P. 4(a).  "The timely filing of the notice of appeal is mandatory and jurisdictional."  Wallace v. Chappell, 637 F.2d 1345, 1346 (9th Cir.1981) (en banc);  accord Browder v. Director, Dept. of Corrections, 434 U.S. 257, 264 (1978).  We therefore lack jurisdiction.


4
APPEAL DISMISSED.



*
 Pursuant to Ninth Circuit Rule 34-4, the panel unanimously finds this case suitable for disposition without oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3